ORDER
PER CURIAM:
Marshall Sanford is incarcerated at the Jefferson City Correctional Center. He filed suit against Dave Dormiré, then the warden of the prison, alleging claims concerning the prison’s disciplinary and grievance procedures. The trial court dismissed three of Sanford’s claims because the petition failed to allege facts establishing that Sanford had standing to pursue the claims. The court granted Dormiré judgment on the pleadings on the merits of a fourth claim, and dismissed Sanford’s fifth claim for failure to state a claim. Sanford appeals. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).